Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 2-17-22 and this office action is a non-final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,921,013 to Kaczynski in view of U.S. Patent No. 5,575,104 to Wilding in view of U.S. Patent No. 7,621,069 to Holtskampf.

Referring to claim 2, Kaczynski as modified by Wilding and Holtskampf further discloses the float has a vertical height and a float radius, with the float radius being greater than the vertical height – see at 12a,12b in figures 1-6 of Kaczynski and see at 41,43 in figures 6-7 of Wilding. Kaczynski as modified by Wilding and Holtskampf does not disclose the ratio of the float radius to the vertical height is between 2:1 and 8:1. However, it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as modified by Wilding and Holtskampf and add the ratio of the float radius to the vertical height being between 2:1 and 8:1 as claimed, so as to yield the predictable result of allowing for the device to be more stable when in use.
Referring to claim 3, Kaczynski as modified by Wilding and Holtskampf further discloses the plurality of sealed air enclosures includes a first sealed air enclosure – 12a,12b in figures 1-6 of Kaczynski and at 41,43, in figures 6-7 of Wilding, a second sealed air enclosure – at the other of 12a,12b of Kaczynski and 41,43 of Wilding, being arranged about the center of the float/device as seen in figures 1-6 of Kaczynski and figures 6-7 of Wilding. Kaczynski as modified by Wilding and Holtskampf does not disclose a third sealed air enclosure, the first, second, and third sealed air enclosures being arranged in a triangular shape about the center of the float. However, it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as modified by Wilding and Holtskampf and duplicate parts to include an additional third sealed air enclosure so as to have three enclosures in a triangle configuration as claimed, so as to yield the predictable result of making the device more buoyant and more stable during use.

Referring to claim 5, Kaczynski as modified by Wilding and Holtskampf further discloses the support panel additionally comprises a plurality of aperture flaps that are sized and shaped to abut the shaft of the shaft assembly – see at 45 proximate 47 in relation to 61 in figures 6-7 of Wilding. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as modified by Wilding and Holtskampf and add the support panel of Wilding, so as to yield the predictable result of making the float/device more stable during use.
Referring to claim 6, Kaczynski as modified by Wilding and Holtskampf does not disclose the plurality of aperture flaps define a Y-shape to the aperture. However, it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as modified by Wilding and Holtskampf and add the aperture flaps forming any desired shape including the claimed Y-shape, so as to yield the predictable result of making the device more stable during use.

Referring to claim 8, Kaczynski as modified by Wilding and Holtskampf does not disclose the material of the outer membrane has a Young’s Modulus between 100 MPa and 800 MPa. However, it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as modified by Wilding and Holtskampf and make the outer membrane of any suitable material including a material having a Young’s Modulus of between 100 MPa and 800 MPa as claimed, so as to yield the predictable result of making the device more flexible and durable for repeated use.
Referring to claim 9, Kaczynski as modified by Wilding and Holtskampf further discloses the shaft of the shaft assembly includes a notch – at 46, formed therein that extends into the shaft from a lateral end of the shaft – see figures 4-5 of Holtskampf, and defines a prong in the shaft – see at 48 and proximate 48 in figures 4-5 of Holtskampf. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as modified by Wilding and replace line attachment shaft – at 61,63 of Wilding with another functionally equivalent line attachment shaft such as the threaded shaft with notch as disclosed by Holtskampf, so as to yield the predictable result of better attaching and securing the fishing line to the device as desired.

Referring to claim 11, Kaczynski as modified by Wilding and Holtskampf further discloses the shaft – at 61, of the shaft assembly is sized and shaped to have more than one of the floats – at 41,43, positioned thereon between the base – at 63, and the other end of the shaft – at the other end of 61 – see figures 6-7 of Wilding. Kaczynski as modified by Wilding and Holtskampf further discloses the fastener – at 21 as seen in figures 1-2 of Holtskampf. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as modified by Wilding and add the shaft with fastener as disclosed by Holtskampf, so as to yield the predictable result of removably securing the shaft to the device as desired.
Referring to claim 21, Kaczynski as modified by Wilding and Holtskampf further discloses the float is adapted to float on a surface of water – see figures 7-8 of Kaczynski.
Referring to claim 24, Kaczynski as modified by Wilding and Holtskampf further discloses the shaft includes a notch – at 46, arranged to receive the fishing line therein – see figures 4-5 of Holtskampf, the notch having an L-shape – see at 46 in figures 4-5 of Holtskampf, and including a portion extending to the base of the shaft – see 46 extending to 48 in figure 4 of Holtskampf, wherein the fastener – at 21, is arranged to engage the shaft to clamp the fishing line between the fastener – at 21, and the base – at 48 – see figures 1-5 of Holtskampf. Therefore it 
Referring to claim 25, Kaczynski as modified by Wilding and Holtskampf further discloses  the notch includes a first portion extending from a lateral end of the shaft to a center axis of the shaft – see at 46 proximate 42 in figures 4-5 of Holtskampf, and a second portion extending along the center axis of the shaft – see central longitudinal portion of 46 extending from 42 to 48 in figure 4 of Holtskampf. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as modified by Wilding and replace line attachment shaft – at 61,63 of Wilding with another functionally equivalent line attachment shaft such as the threaded shaft with notch as disclosed by Holtskampf, so as to yield the predictable result of better attaching and securing the fishing line to the device as desired.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczynski in view of Wilding.
Referring to claim 17, Kaczynski discloses a strike indicator for use with a fishing line comprising, a float having a plurality of interconnected sealed air enclosures – at 12a,12b, radially arranged about a central portion – at 14,16 and a shaft assembly – at 14 – see figures 1-6 and an outer membrane – the outer surface of 12a,12b. Kaczynski does not disclose a shaft, the shaft being sized and shaped to extend through the central aperture. Wilding discloses a strike indicator for use with a fishing line comprising, a device having a plurality of interconnected sealed air enclosures – at 41,43, radially arranged about a central aperture – at 47 – see figures 6-
Referring to claim 18, Kaczynski as modified by Wilding further discloses the float has a vertical height and a float radius, with the flat radius being greater than the vertical height – see at 12a,12b in figures 1-6 of Kaczynski and see at 41,43 in figures 6-7 of Wilding. Kaczynski as modified by Wilding does not disclose the ratio of the float radius to the vertical height is between 2:1 and 8:1. However, it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as modified by Wilding and add the ratio of the float radius to the vertical height being between 2:1 and 8:1 as claimed, so as to yield the predictable result of allowing for the device to be more stable when in use.
Referring to claim 19, Kaczynski as modified by Wilding does not disclose the material of the outer membrane has a Young’s Modulus between 100 MPa and 800 MPa. However, it would have been obvious to one of ordinary skill in the art to take the device of Kaczynski as 
Referring to claim 20, Kaczynski as modified by Wilding does not disclose the outer membrane is made from low density polyethylene. However, it would have been obvious to one of ordinary skill in the art to take the device of  Kaczynski as modified by Wilding and make the outer membrane out of any suitable material including the claimed low density polyethylene, so as to yield the predictable result of making the device both flexible and durable.

Allowable Subject Matter

3.	Claims 12-16 are allowed.
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

4.	Regarding the non-statutory double patenting rejections of claims 1-20 as detailed in the last office action dated 8-17-21, the related application 16/116,457 is now abandoned and therefore these rejections are withdrawn.

Regarding the prior art rejections of claims 1-20 detailed in the last office action dated 8-17-21, applicant’s claim amendments and remarks/arguments dated 2-17-22 obviates these rejections. However, applicant’s claim amendments and remarks/arguments dated 2-17-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
 
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643